Russell, C. J.
Personalty set apart under tlie law contained in section 3416 et seq. of the Civil Code of 1910, providing for what is commonly known as the “pony homestead,” is not subject to levy and sale except for purchase-money and taxes, Civil Code, § 3423. Consequently the trial judge correctly held that a horse upon which a livery-stable keeper claimed a lien for its keep, but which was subsequently set apart to the claimant as the head of a family under these provisions of the code, was exempt from levy and sale under the lien. Jones v. Spillers, 9 Ga. App. 473-476 (71 S. E. 777); Watson v. Williams, 110 Ga. 321 (35 S. E. 344). Judgment affirmed.